Filed 4/2/13 P. v. Ervin CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B241960

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA081235)
         v.

FRANK LEROY ERVIN,

         Defendant and Appellant.


THE COURT:*

         Appellant Frank Leroy Ervin (Ervin) appeals from the judgment entered following
his conviction upon a plea of nolo contendere.
         Statement of the Case
         An information filed November 23, 2011, charged Ervin with one count of vehicle
taking (Veh. Code, § 10851, subd. (a)) and one count of evading an officer (Veh. Code,
§ 2800.2, subd. (a)) and with allegations of five strike priors. (Pen. Code, §§ 1170.12,
subds. (a)-(d), 667, subds. (b)-(i).) Ervin waived his right to counsel and represented
himself. On November 29, 2011, he pleaded not guilty to both counts and denied the
allegations.



*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
       Ervin then filed two written motions to suppress evidence on the ground that the
search and his arrest were effected without a warrant. Evidence was taken; the motions
were argued; and the trial court denied the motions, concluding that there was probable
cause for Ervin’s detention and arrest.
       The parties stipulated to amend the information to add count 3, charging Ervin
with violation of Penal Code section 496d, receiving a stolen vehicle. Pursuant to a plea
agreement, the prosecution dismissed all but one of the alleged strike priors; Ervin
pleaded nolo contendere to count 3, and was sentenced on June 7, 2012, to an agreed
mid-term of two years, doubled to four years for one strike prior, with a waiver of
presentence custody credits. Notice of appeal was filed June 7, 2012.
       Factual Background
       At around 3:00 p.m. on May 26, 2011, Los Angeles Sheriff’s Deputies Matthew
Wheatcroft and Shaun Kennedy were on patrol at 112th Street and Vermont Avenue
when they passed by a Hyundai vehicle driven by Ervin. As part of his normal patrol
routine, Deputy Kennedy ran a random license plate check on a Hyundai vehicle, which
came back showing the plates were lost or stolen and belonged to a 2011 Ford vehicle.
Stolen license plates affixed to another vehicle are an indication that that vehicle may be
stolen. The officers made a U-turn to follow the Hyundai and confirmed with dispatch
that the plates were lost or stolen. Gloria Guzman testified that the subject plates were
for her 2011 Ford; she reported them stolen on April 25, 2011.
       Deputy Wheatcroft followed the Hyundai southbound on Vermont Avenue and
activated his forward-facing red lights. When the Hyundai did not pull over, Deputy
Wheatcroft hit the siren a few times. The deputies followed the Hyundai eastbound on
Imperial Highway and the Hyundai moved into the center passing lane and sped up.
Deputy Wheatcroft activated his full rotating lights and siren, and the Hyundai sped away
at speeds unsafe for traffic conditions. The deputies requested assistance from additional
units and radioed a description of the driver, a Black male, age 30 to 40, with his hair in
braids or corn rows.



                                             2
       An air support unit joined in the pursuit and established “eyes on” the Hyundai.
The ground pursuit was called off due to the Hyundai’s disregard for public safety, but
the air unit maintained surveillance of the Hyundai. The vehicle pulled into a driveway
and an unknown number of individuals got out. After about one minute, the Hyundai
reversed out of the driveway at high speed and took off again. Soon afterwards, the
Hyundai collided with a small pickup truck and came to a stop at Hatchway Street and
Aranbe Avenue. The pilot of the air unit observed one individual, a male with braids,
exit the passenger door and run westbound on Hatchway Street. He did not lose sight of
the vehicle at any time after the collision. The driver of the pickup truck, a male
Hispanic, saw the driver of the Hyundai, a light-skinned Black male, exit the passenger
door of the Hyundai and take off running. Only one person exited the Hyundai at the
scene of the crash.
       Assisting units arrived at the scene of the collision and bystanders directed them to
the rear of a residence, saying, “‘He ran this way.’” A Black male wearing a tan shirt
was observed running through a rear yard. The bystanders reported that after the
collision, a Black male jumped out of the Hyundai and ran through the yard.
       Deputy Carlos Mejia arrived at the scene of the traffic collision and drove his
patrol car slowly through the area, looking for a subject matching the description
broadcast over the radio, a Black male with braided hair and a brown shirt. Deputy Mejia
observed Ervin walking about one block south from where the suspect was last seen.
When Deputy Mejia pulled up next to Ervin, Ervin immediately put his hands in the air.
Deputy Mejia placed Ervin under arrest. Another patrol unit transported Ervin back to
the scene of the automobile collision, where Deputies Wheatcroft and Kennedy identified
him as the driver of the Hyundai. Deputy Wheatcroft positively identified Ervin as the
driver of the Hyundai.
       Law enforcement radio traffic contained a statement that someone reported that a
male Hispanic bailed out of the driver’s side of the Hyundai.




                                             3
       Discussion
       Counsel was appointed to represent Ervin in connection with this appeal. After
examination of the record, counsel filed an “Opening Brief” in which no arguable issues
were raised. On January 2, 2013, we advised Ervin that he had 30 days within which to
personally submit any contentions or issues for us to consider. No response has been
received to date.
       After reviewing the entire record, we conclude that it provides a factual basis to
support the conviction, which was entered upon a plea of nolo contendere. Regarding the
trial court’s order denying Ervin’s motion to suppress, we find no error. (People v.
Superior Court (Chapman) (2012) 204 Cal. App. 4th 1004, 1011.) The trial court heard
the evidence and determined that the police officers rightly ran the license plate check
without probable cause. Once the license plate check came back as a “hit,” namely as the
vehicle having stolen plates, the police officers then had probable cause to stop that
vehicle. And, once Deputy Wheatcroft and Deputy Kennedy identified Ervin as the
driver, there was probable cause to arrest him.
       We are satisfied that Ervin’s attorney has fully complied with her responsibilities
and that no arguable issues exist. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             4